Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/409,074, filed on 8/23/2021. Claims 1-20 are currently pending and have been examined. Claims 1-20 have been rejected as follow,

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claims 1 and 18: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method and  an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “identify a position of a vehicle and determine whether to apply a discount to a usage fee for the vehicle    according to the identified position”.
The “identify and determine” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing an advertisement and a discount to a usage fee.Thus, the claim recites an abstract idea.

“presenting an advertisement”. These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“control apparatus comprising a controller”,  from the instant disclosure, 
“[0007) A control apparatus according to the present disclosure includes a
controller configured to: 35 identify a position of a vehicle presenting an advertisement to outside
of the vehicle; and determine whether to apply a discount to a usage fee for the vehicle
according to the identified position. [0008] A program according to the present”, paragraph 7.

“outside of a vehicle”, from the instant disclosure, 
“[0071) The controller 31 of the terminal apparatus 30 repeatedly or
continuously acquires images of the outside of the vehicle 11 that are captured
by a camera serving as the input interface 34 or by a camera mounted in the
vehicle 11 while the vehicle 11 continues to be parked.”, paragraph 71
The mention of components “control apparatus comprising a controller”, and “outside of a vehicle”  are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 

“control apparatus comprising a controller”, and “outside of a vehicle”  these elements only are adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g);
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “control apparatus comprising a controller”, and “outside of a vehicle”   elements were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “presenting an advertisement”. These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“control apparatus comprising a controller”, and “outside of a vehicle”  are anything other than a generic computer component, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated ‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “control apparatus comprising a controller”, and “outside of a vehicle”   limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above. 
Step 2A - Prong 2: Integrated into a Practical Application? No.  Because the same reasons pointed above. 
The claim recites additional limitations, such as  “transmit the candidate data to the control apparatus, receive the notification data from the  control  apparatus,  and  output      the notification data” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a terminal apparatus mounted or installed in the vehicle”,  from the instant disclosure,
“…Alternatively, a method can
be used in which information regarding the amount of the usage fee and a
credit card or a debit card of the user is received via the terminal apparatus 30,
or a dedicated terminal mounted or installed in the vehicle 11, and the amount
20 of the usage fee is charged to a corresponding credit card or bank account..”, paragraph 79.
a terminal apparatus mounted or installed in the vehicle”  are just generic computer components.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. 
Accordingly, a conclusion that the “a terminal apparatus mounted or installed in the vehicle” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 17: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No.  Because the same reasons pointed above.
Also  the following limitations are considered: “transmitting candidate data indicating a candidate parking position of the vehicle …. determine whether to apply a discount to a usage fee for the vehicle according to a parking position of the  vehicle”, “receiving , …notification  data notifying a user whether the discount is to be applied if the vehicle is parked at the position indicated by the transmitted candidate data; and outputting the received notification data” These are limitations toward accessing or receiving data (gathering data).  The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above.
Also again,  the following limitations are considered: “transmitting candidate data indicating a candidate parking position of the vehicle …. determine whether to apply a discount to a usage fee for the vehicle according to a parking position of the  vehicle”, “receiving , …notification  data notifying a user whether the discount is to be applied if the vehicle is parked at the position indicated by the transmitted candidate data; and outputting the received notification data”.  These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Dependent claims 2-15 and 19-20, the claims recite elements such as
“controller is configured to identify, as the position of the vehicle, a parking position of the vehicle”; “transmit  notification  data notifying  a user whether  the discount  is to be applied if the vehicle is parked…”; “to apply the discount in a case in which the identified position matches the parking space designated by the designation    data, “ the   plurality of parking spaces is in a parking lot or on a road”, etc. Even in combination, these elements do not integrate the method or system of organizing human activity into a practical application. The claims  are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20190266643 (CHO).

As to claims 1, 17, and 18, CHO discloses a control apparatus (elements 107 and 109 in Fig. 1) comprising a controller configured to: 
a) identify a position of a vehicle presenting an advertisement to outside of the vehicle
(“…the system is instructed to gather together at a predetermined location. The predetermined location may be a parking lot or a road with the least amount of traffic…”, paragraph 10.
advertisements, based in part on location information, local time information, or attributes of people around the connected vehicles, the effect of advertisement may be significantly increased…”, paragraph 59.
“…the ADC server may determine the precise location and relative position information of the connected vehicle. As such, the cluster may be determined by the ADC server in consideration of: the vehicle location, status of an advertisement in reproduction in the vehicle, a vehicle profile, an advertiser profile, advertiser location, advertisement event details, or the like…”, paragraph 131.
See also (at least element 101 in Fig. 1 and Fig. 24element 2409); and 
b) determine whether to apply a discount to a usage fee for the vehicle      
(CHO teaches “…the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like…”, paragraph 267).
But CHO does not expressly disclose that the discount to a usage fee for the vehicle is according to the parking position of the vehicle;
 However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to parking advertisement in paragraph 105; advertisement based in location, see at least paragraph 109; location that can be granular which the Examiner interprets as any parking space, paragraph 116 and providing  discount to a usage fee, paragraph 267, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any kind of rule or constraint such as “ for the vehicle       according to the 

As to claim 17, CHO discloses a non-transitory computer readable medium storing a program   configured to cause a computer mounted or installed in a vehicle to execute   operations,  the vehicle presenting  an advertisement  to  outside  of the vehicle
(“[0114] FIG. 2C illustrate a block diagram conceptually illustrating components of a connected vehicle 101 which includes an advertisement system 200 in an aspect of the present disclosure. By way of example, the advertisement system 200 of FIG. 2C may be included in a vehicle, such as a connected vehicle as shown in FIGS. 1-28. The advertisement system 200 of FIG. 2C may include, but not limited thereto, various components such as a main control unit (MCU) 233, a communication unit 235, a sensor unit 237, an output unit 239, optionally an advertisement identification (ID) unit 241, and optionally one or more databases 241”, paragraph 114. See also “… By way of example, as shown in FIGS. 2A and 2B, each connected vehicle 101 may be equipped with various devices inside and outside in accordance with aspects of the present technology….”, paragraph 113 and Figs. 2A-C), the operations comprising:

(CHO teaches parking advertisement, “…[0105] The term “parking advertisement” as used herein means one or more advertisements reproduced by at least one connected vehicle in a parking lot. In a parking lot, such as a department store parking lot or other public or private parking lot, …. connected vehicles may be parked. In such a case, … advertisement may be formed and the parking advertisement may be reproduced right after when transmission of a wireless signal from a remote controller to a parked vehicle near the cluster is detected. The term “public goods advertisement” or “public goods announcement” as used herein means one or more public goods advertisements or announcements that are reproduced for non-commercial purposes by at least one connected vehicle. The public goods advertisement may include a video or an image displaying weather, dust, traffic, news, train or bus schedules, emergency announcements, etc. based on location of the connected vehicle”, paragraph 105. 
CHO teaches advertisement based in location, “0109] Referring back to FIG. 1, in an aspect of the present disclosure, the one or more connected vehicles 101 may be configured to receive one or more advertisements or advertisement contents from the servers 107, based in part on location information of the one or more connected vehicles 101 [Examiner interprets as transmitting candidate data], via the network 105 and the wireless network 111, and output the one or 101 or people outside the one or more connected vehicles 101. …”, paragraph 109.
CHO teaches advertisement based in location that can be granular which the Examiner interprets as any parking space, “[0116] Furthermore, the sensor unit 237 of the advertisement system 200 may include a GPS, UWB transceivers, cameras, vehicular sensors, environmental sensors, etc. to collect various information and data relating to the connected vehicle 101 as well as the surrounding environments. By way of example, the GPS of the sensor unit 237 may be used to collect rough location information of the connected vehicle 101, e.g., GPS coordinates, and the UWB transceivers may be used to obtain relative location or more granular location…”, paragraph 116.
CHO teaches providing  discount to a usage fee, “ In another aspect of the present disclosure, when the connected vehicle 2801 is a rental vehicle, the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like such that the safe driving of the connected vehicle may be encouraged”, paragraph 267.

b) receiving, from the control apparatus, notification  data notifying a user whether the discount is to be applied (paragraph 267); and outputting the received notification data (see  an output unit 239, in Fig. 2C and paragraph 114).

But CHO does not expressly disclose 
the discount to a usage fee for the vehicle is according to the parking position of the vehicle or if the vehicle is parked at the position indicated by the transmitted candidate data;
 However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to parking advertisement in paragraph 105; advertisement based in location, see at least paragraph 109; location that can be granular which the Examiner interprets as any parking space, paragraph 116 and providing  discount to a usage fee, paragraph 267, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any kind of rule or constraint such as “discount to a usage fee if the vehicle is parked in the position indicated”  with the teaching of  CHO in paragraph 267 and the simple substitution of one rule or constraint for another rule of constraint for the already known elements,  would produce  predictable results. Thus, the simple substitution of one known element for another (in this case rules or constraints to grant awards) would  produce a predictable result rendering the claim obvious.

As to claim 18, it comprises the same limitations that claims 1 and 17 above therefore is rejected in the same manner.

As to claim 2, CHO discloses  wherein   the controller is configured to identify, as the position of the vehicle, a parking      position of the vehicle
predetermined location may be a parking lot or a road with the least amount of traffic…”, paragraph 10. See also set of data for precise location, paragraph 131).

As to claims 3 and 20, CHO discloses further  comprising a communication interface configured to receive candidate data indicating a candidate parking position of the vehicle
(“…Further, the one or more connected vehicles 101 may be configured to collect and send real-time to the servers 107 location information of the connected vehicles, e.g., global positioning system (GPS), ultra-wideband (UWB) data, etc.,…”, paragraph 110. “…he client 101 or 103 may be configured to send certain data to server(s) 107 over the network 105, such as current location information..”, paragraph 112. 
“[0116] Furthermore, the sensor unit 237 of the advertisement system 200 may include a GPS, UWB transceivers, cameras, vehicular sensors, environmental sensors, etc. to collect various information and data relating to the connected vehicle 101 as well as the surrounding environments. By way of example, the GPS of the sensor unit 237 may be used to collect rough location information of the connected vehicle 101, e.g., GPS coordinates, and the UWB transceivers may be used to obtain relative location or more granular location information of the connected vehicle 101 with respect to other connected vehicles nearby. In another implementation, the sensor unit 237 may also include one or more location identification systems based on cellular signals, Wi-Fi signals, or beacons. Also, in another implementation, the sensor unit 237 of the advertisement system 200 may include other location identification systems based on lidar, laser, ultrasonic waves, or the like. Further, the sensor unit 237 of the advertisement system 200 may include one or more cameras configured to capture images in real-time of inside as well as outside of the connected vehicle, the images of which will be further processed various purposes including identification of one or more advertisements, …”, paragraph 116.
“0132] In an aspect of the present disclosure, the vehicle location includes current location information of a connected vehicle and/or destination  location information. The  advertiser location includes location information of one or more stores of an advertiser. The event location may include location information where an advertisement is to take place. The event location may include a spot near the one or more stores of the advertiser or a specific driving route of interest [Examiner interprets as candidate data indicating a candidate parking position of the vehicle]The status of an advertisement in reproduction in the vehicle may include information on a type of advertisement, identification of the advertisement…”, paragraph 132),
wherein the controller is configured to control the communication interface  to transmit  notification  data notifying  a user whether  the discount  is to be applied received by the communication interface
(“[0102] The term “mission advertisement” or “mission” as used herein means one or more advertisements that are carried out or reproduced by at least one vehicle, e.g., connected vehicle when a driver of the at least one vehicle accepts a mission or mission advertisement that is made available by a system or server over a 
“[0154] For example, FIG. 6 shows messages exchanged between the connected vehicle 101 and the ADC server 107 for a mission advertisement. At the beginning of a process, the connected vehicle 101 periodically sends message(s) (e.g., Message Type 1) to the ADC server sends vehicle information including but not limited thereto, vehicle identification (ID), GPS information, UWB information, vehicle RPM information, vehicle speed information, advertisement status information, or the like. Based on the received information from the connected vehicle 101, the ADC server 107 sends to the connected vehicle 101 a message (e.g., Message Type 2) asking whether to participate in an upcoming mission. Then the connected vehicle 101 replies to the ADC server 107 in response to the inquiry message whether to accept the mission or reject the mission (e.g., Message Type 3 [Examiner interprets as control the communication interface  to transmit  notification  data]… After the successful completion of the mission by the connected vehicle 101 is confirmed, the ADC server 107 provides one or more rewards and send a message including a reward notification”, paragraph 154 and Fig. 6.
See also Message 6 “reward tracking info” in Fig. 6
“…the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like such that the safe driving of the connected vehicle may be encouraged….”, paragraph 267
But CHO does not expressly disclose 
the discount to a usage fee for the vehicle is according to the parking position of the vehicle or if the vehicle is parked at the position indicated by the transmitted candidate data;
However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to parking advertisement in paragraph 105; advertisement based in location, see at least paragraph 109; location that can be granular which the Examiner interprets as any parking space, paragraph 116 and providing  discount to a usage fee, paragraph 267, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate any kind of rule or constraint such as “discount to a usage fee if the vehicle is parked in the position indicated”  with the teaching of  CHO in paragraph 267 and the simple substitution of one rule or constraint for another rule of constraint for the already known elements,  would produce  predictable results. Thus, the simple substitution of one known element for another (in this case rules or constraints to grant awards) would  produce a predictable result rendering the claim obvious.

As to claims 4-5 and 19, Cho discloses wherein the controller is configured to refer to  designation data designating  a parking space with respect to which the discount is to be applied among a plurality of parking spaces,
(“[0105] The term “parking advertisement” as used herein means one or more advertisements reproduced by at least one connected vehicle in a parking lot. In a parking lot, such as a department store parking lot or other public or private parking lot,…”, paragraph 105.
505, the ADC server is further configured to determine one or more advertisements that are suitable for reproduction on the connected vehicle [Examiner interprets as designation data designating  a parking space with respect to which the discount or rewardt] based in part on received information from the connected vehicle, in accordance with an example flowchart shown in FIG. 5B. Based on the received information from the connected vehicle, the ADC server is configured to determine location information of the connected vehicle, as well as advertisement candidates for reproduction, at S505-1[Examiner interprets as designation data designating  a parking space with respect to which the discount …”, paragraph 139 and Fig. 5B.
“…The ADC server 107 sends to the connected vehicle 101 a message (e.g., Message Type 2) including details on the individual advertisement [giving the BRI Examiner interprets as designation data designating  a parking space with respect to which the discount is to be applied among a plurality of parking spaces]. The connected vehicle 101 performs the individual advertisement and after completing the individual advertisement contained the message (e.g., Message Type 2), the connected vehicle 101 sends a report message informing the ADC server 107 (e.g., Message Type 3) that the individual advertisement has been successfully completed. Upon receiving the message of successfully completion of the cluster advertisement from the connected vehicle 101, the ADC server 107 determines whether the individual advertisement was carried out in accordance with the individual advertisement instructions or details [Examiner interprets as in a case in which the identified position matches the parking space designated by the designation   data]. After the confirmation of the successful completion of the individual advertisement by the connected vehicle 101, the ADC server 107 provides one or more rewards and send a message including a reward notification and number of advertisements carried out during the mission for accounting purposes. Further, in other implementations, one or more processes like the those shown in FIGS. 6-8 may be adopted for other types of advertisement such as parking advertisements as well as public goods advertisements”, paragraph 156 and Fig. 8);
 and determine to apply the discount in a case in which the identified position relates to the parking space designated by the designation data (see element S513 in Fig. 5A, element S553 in Fig. 5C, element 6 in Fig. 6 or element 4 in Fig. 8.
“…after completing the individual advertisement contained the message (e.g., Message Type 2), the connected vehicle 101 sends a report message informing the ADC server 107 (e.g., Message Type 3) that the individual advertisement has been successfully completed. Upon receiving the message of successfully completion of the cluster advertisement from the connected vehicle 101, the ADC server 107 determines whether the individual advertisement was carried out in accordance with the individual advertisement instructions or details [Examiner interprets as in a case in which the identified position matches the parking space designated by the designation   data]. After the confirmation of the successful completion of the individual advertisement by the connected vehicle 101, the ADC server 107 provides one or more rewards and send a message including a reward notification …”, paragraph 156 and Fig. 8); 

But CHO does not expressly disclose 
apply the discount in a case in which the identified position matches the parking space designated 
However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to “…in preparation for a carry-out of a parade or a mission, the plurality of connected vehicles of the system is instructed to gather together at a predetermined location. The predetermined location may be a parking lot [Examiner interprets as identified position matches the parking space designated]…”, paragraph 10.
“[0130] In the present disclosure, the mission or mission advertisement may include one or more advertisements that are carried out or reproduced by at least one vehicle, e.g., connected vehicle 101, when a driver of the at least one vehicle accepts a mission or mission advertisement that is made available by a system or server (e.g., the ADC server such as the server 107) over a network. The mission or mission advertisement may be determined based in part on factors, including but not limited thereto, certain location information [Examiner interprets as identified position matches the parking space designated], time, duration, etc. related to the one or more advertisements requested by an advertiser….”, paragraph 130. 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHO’s teaching of “… mission advertisement may be determined based in part on factors, including but not limited thereto, certain location information …. related to the one or more advertisements requested by an advertiser….”, interpreted by the Examiner as “position matches the parking space designated”  in order to obtain predictable results,  rendering the claim obvious.

wherein  the      plurality of parking spaces is in a parking lot or on a road 
(“…one or more processes like the those shown in FIGS. 6-8 may be adopted for other types of advertisement such as parking advertisements…”, paragraph 156 and Fig. 8).

As to claims  6 and  7, Cho discloses  wherein the advertisement is presented by being displayed on a body of  the      vehicle and/or a display attached to the vehicle (see at least element 101 in Fig. 1 and Fig. 24element 2409), and
the controller  is  configured  to determine  an  amount  of  a count of people who have seen the advertisement at the   identified position
(CHO teaches in his system a robust capability to detect  people outside of the vehicle, “a density of people “, paragraph 19, “…[0045] In another aspect of the present technology, a connected vehicle which is an electric vehicle including an advertisement system is also disclosed. The advertisement system is configured to detect presence of people near the connected vehicle via one or more proximity sensors …”, paragraph 45.
“[0059] As such, in various aspects of the present disclosure, one or more advertisements may be delivered and/or reproduced on …. vehicles so that the effect of advertisement may be significantly increased. Also, using one or more connected vehicles as an advertisement platform, as well as by reproducing the one or more based in part on location information, local time information, or attributes of people around the connected vehicles, the effect of advertisement may be significantly increased”, paragraph 59.
“[0109] Referring back to FIG. 1, in an aspect of the present disclosure, the one or more connected vehicles 101 may be configured to receive one or more advertisements or advertisement contents from the servers 107, based in part on location information of the one or more connected vehicles 101, via the network 105 and the wireless network 111, and output the one or more advertisements to occupants inside the one or more connected vehicles 101 or people outside the one or more connected vehicles 101. As such, as mentioned above, the one or more connected vehicles 101 may …. one or more advertisements may be determined based in part on a local time and other factors such as attributes or characteristics of people (e.g., age, sex, preferences, etc.) around or outside the connected vehicles 101, in addition to the location information of the connected vehicles 101. That is, the connected vehicles 101 may be configured to collect, via cameras, information on the attributes or characteristics of people outside the connected vehicles 101 and sent the collected information to the servers 107 for further processing. The one or more servers 107 may be configured to process the collection information for extracting characteristics or traits of the people outside the connected vehicles 101. Many different image processing as well as data analytic tools may be applied to identify and/or determine the attributes or characteristics such as age, sex, preferences, moods, trends, etc. some of which may be used in determining one or more advertisements that is going to be delivered and reproduced on the one or more connected vehicles 101”,  paragraphs 109 and  117)
CHO does not expressly disclose 
determine  an  amount  of  the discount according to a count of people who have seen the advertisement at the   identified position
 
However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to parking advertisement in paragraph 105; advertisement based in location, see at least paragraph 109 and 117; location that can be granular which the Examiner interprets as any parking space, paragraph 116; providing a discount or reward, element S513 in Fig. 5A, element S553 in Fig. 5C, element 6 in Fig. 6 or element 4 in Fig. 8, and providing  discount to a usage fee,  “the reward may be provided to the driver of the connected 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like…”, paragraph 267. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHO teaching to arrive to the rule or constraint such as  “determine  an  amount  of  the discount according to a count of people who have seen the advertisement at the   identified position” since the  combination of elements would produce  predictable results. Thus, the simple substitution of one known element for another (in this case rules or constraints to grant awards) would  produce a predictable result rendering the claim obvious.

wherein the controller is configured to calculate the count of people who have seen the advertisement based on detection results obtained by detecting glances from people around the identified position
(“… a density of people [calculate the count of people who have seen the advertisement] on nearby roads, profile information of people on streets near the target area, types of advertisements to be reproduced by different subgroups, …. effect of the advertisement on people viewing the advertisements reproduced on the connected vehicles participating in the parade….”, paragraph 182).

As to claims  8 and 9, Cho discloses  wherein the advertisement is presented by being displayed on a body of  the vehicle and/or a display attached to the vehicle (see at least element 101 in Fig. 1 and Fig. 24 element 2409), and 
the controller is configured to determine visibility of the vehicle at the identified position
116] Furthermore, the sensor unit 237 of the advertisement system 200 may include a GPS, UWB transceivers, cameras, vehicular sensors, environmental sensors, etc. to collect various information and data relating to the connected vehicle 101 as well as the surrounding environments [Examiner interprets as according to visibility of the vehicle at the identified position]. By way of example, the GPS of the sensor unit 237 may be used to collect rough location information of the connected vehicle 101, e.g., GPS coordinates, and the UWB transceivers may be used to obtain relative location or more granular location information of the connected vehicle 101 [Examiner interprets as according to visibility of the vehicle at the identified position] with respect to other connected vehicles nearby. In another implementation, the sensor unit 237 may also include one or more location identification systems based on cellular signals, Wi-Fi signals, or beacons. Also, in another implementation, the sensor unit 237 of the advertisement system 200 may include other location identification systems based on lidar, laser, ultrasonic waves, or the like. Further, the sensor unit 237 of the advertisement system 200 may include one or more cameras configured to capture images in real-time of inside as well as outside of the connected vehicle, the images of which will be further processed various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc. [Examiner interprets as according to visibility of the vehicle at the identified position]), …”, paragraph 116. See also paragraphs 109 and  117).
CHO does not expressly disclose 
determine an amount of the discount       according to visibility of the vehicle at the identified position
However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to surrounding environment and location awareness, paragraphs 116-117, 
and providing  discount to a usage fee,  “the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like…”, paragraph 267. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHO teaching to arrive to the rule or constraint such as “determine an amount of the discount       according to visibility of the vehicle at the identified position” since the  combination of elements would produce  predictable results. Thus, the simple substitution of one known element for another (in this case rules or constraints to grant awards) would  produce a predictable result rendering the claim obvious. 

wherein the controller is configured to calculate the visibility based on an observation   result obtained by observing an environment around the identified position
(“….the sensor unit 237 of the advertisement system 200 may include other location identification systems based on lidar, laser, ultrasonic waves, or the like. Further, the sensor unit 237 of the advertisement system 200 may include one or more cameras configured to capture images in real-time of inside as well as outside of the connected vehicle [Examiner interprets as observing an environment around the identified position], the images of which will be further processed various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc. [Examiner interprets as calculate the visibility])…”, paragraph 116).

As to claim 10, Cho discloses  wherein  the controller is configured to refer to an image of the outside  of  the  vehicle captured at the vehicle as the observation result
(“…the sensor unit 237 of the advertisement system 200 may include one or more cameras configured to capture images in real-time of inside as well as outside of the connected vehicle [Examiner interprets as observation result], the images of which will be further processed various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc. [Examiner interprets as observation result])…”, paragraph 116).

As to claims 12, 13 and 14, CHO discloses  wherein  the controller is configured  to determine  flow of people around the identified position
(CHO discloses that his system  has capability to determine density of traffic 
“…. around the predetermined route may be determined in advance by the server on the network, based in part on location of an advertiser, a density of traffic, or a density of people on the predetermined route…..”, paragraph 19.
107 may collect and analyze data on traffic density or vehicle density information on the roads around the target parade area and select an appropriate cluster location based in part on distance to the target parade area and traffic or vehicle density information…”, paragraphs 170 and 179).
CHO does not expressly disclose 
determine  an amount of the discount  according to flow of people around the identified position
However, giving the broadest reasonable interpretation, from the teaching of CHO regarding to determine  flow of people around a identified position, paragraphs 19, 170 and 179. and providing  discount to a usage fee,  “the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee, a future credit for use, a coupon for other services, or the like…”, paragraph 267. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CHO teaching to arrive to the rule or constraint such as “determine  an amount of the discount  according to flow of people around a identified position” since the  combination of elements would produce  predictable results. Thus, the simple substitution of one known element for another (in this case rules or constraints to grant awards) would  produce a predictable result rendering the claim obvious. 

wherein  the controller is configured  to detect the flow of people  based on an observation result obtained by observing an environment around the 

wherein  the controller is configured  to refer to an image of the outside of the  vehicle captured at the vehicle as the observation result
 (“…the sensor unit 237 of the advertisement system 200 may include one or more cameras configured to capture images in real-time of inside as well as outside of the connected vehicle [Examiner interprets as observation result], the images of which will be further processed various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc. [Examiner interprets as observation result])…”, paragraph 116).

As to claim 15, Cho discloses  wherein  the controller is configured to  execute  payment  processing  of  the  usage  fee with an amount to which the discount is applied
(‘….the reward may be provided to the driver of the connected vehicle 2801 in the form of an additional use time, a discount in rental fee[Examiner interprets as an amount to which the discount is applied, a future credit for use [Examiner interprets as an amount to which the discount is applied], a coupon for other services, or the like such that the safe driving of the connected vehicle may be encouraged”, paragraph 267).

As to claim 16, Cho discloses  a system comprising: a control apparatus according to claim 3
(“…Further, the one or more connected vehicles 101 may be configured to collect and send real-time to the servers 107 location information of the connected vehicles, e.g., global positioning system (GPS), ultra-wideband (UWB) data, etc.,…”, paragraph 110. “…he client 101 or 103 may be configured to send certain data to server(s) 107 over the network 105, such as current location information..”, paragraph 112); and 
a terminal apparatus mounted or installed in the vehicle, the terminal apparatus being configured to transmit the candidate data to the control apparatus, receive the notification data from the  control  apparatus (paragraph 267);,  and  output            the notification data
(see  an output unit 239, in Fig. 2C and paragraph 114.
 “[0116] Furthermore, the sensor unit 237 of the advertisement system 200 may include a GPS, UWB transceivers, cameras, vehicular sensors, environmental sensors, etc. to collect various information and data relating to the connected vehicle 101 as well as the surrounding environments [the candidate data]. By way of example, the GPS of the sensor unit 237 may be used to collect rough location information of the connected vehicle 101, e.g., GPS coordinates, and the UWB transceivers may be used to obtain relative location or more granular location [Examiner interprets as the candidate data].]…”, paragraph 116).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No. 20190266643 (CHO) in view of US PG. PUB. No. 20150254253 (Allard).
As to claim 11, CHO discloses  wherein  the controller is configured to search for shielding objects around the identified position with reference to  data or information,  and  calculate  the  visibility  based  on search results
(CHO discloses “the server 107 may be configured to search for a parking lot nearby a target parade area [Examiner interprets as search for shielding objects around the identified position] and send commands or instructions to a plurality of connected vehicles 101 that are going to participate in the parade to drive ….. In another aspect of the present disclosure, when there is no such a parking lot for the plurality of connected vehicles that are going to participate in the parade to cluster for the parade, the server 107 may be further configured to search for a road nearby the target parade area with the least amount of traffic on the road, and send commands or instructions to the … connected vehicles 101 to …. In the example, the server 107 may collect and analyze data on traffic density or vehicle density information on the roads around the target parade area and select an appropriate … location based in part on distance to the target parade area and traffic or vehicle density information [Examiner interprets as calculate  the  visibility  based  on search results]”, paragraph 170).
CHO does not expressly disclose 
reference to map  data

However,Allard discloses “…mapping the ranking rules to the…. data; in view of the mapping, generating one or more recommendations for improving a campaign's visibility and/or efficiency score…” claim 20 of Allard.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“SmartParking: A Secure and Intelligent Parking System”.  IEEE.  2011. This article teaches that Parking is costly and limited in almost every major city in the world. Innovative parking systems for meeting near-term parking demand are needed. This paper proposes a novel, secure, and intelligent parking system (SmartParking) based on secured wireless network and sensor communication. From the point of users' view, SmartParking is a secure and intelligent parking service. The parking reservation is safe and privacy preserved. The parking navigation is convenient and efficient. The whole parking process will be a non-stop service. From the point of management's view, SmartParking is an intelligent parking system. The parking process can be modeled as birth-death stochastic process and the prediction of revenues can be made. Based on the prediction, new business promotion can be made, for example, on-sale prices and new parking fees. In SmartParking, new promotions can be published through wireless network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        	2/25/2022